Exhibit 10.1
 
EQUITY INCENTIVE PROGRAM


THIS EQUITY INCENTIVE PROGRAM (this “Equity Incentive Program”) is offered by
GlyEco, Inc., a Nevada corporation (the “Company”), to [Employee Name], an
individual (the “Employee”), effective April 1, 2015 (the “Effective Date”).


BACKGROUND


·  
Company is a green chemistry company dedicated to the collection and recycling
of waste glycol.



·  
Employee is the [Employee Title] of Company’s business.



·  
Company wishes to offer to Employee, and Employee wishes to accept from Company,
equity in lieu of cash for all or part of Employee’s current salary
compensation, according to the terms outlined herein.



NOW, THEREFORE, Company and Employee agree as follows:


PROGRAM DETAILS


1.  
Equity Incentive Program. Company offers to Employee, and Employee accepts from
Company, the following Equity Incentive Program:



a.  
If Employee forgoes 1 to 100% of their current salary compensation, Company
shall issue to Employee, at Employee’s election, one of the following:



i.  
Five stock options per each dollar of such foregone compensation; or



ii.  
Four shares of restricted common stock per each dollar of such foregone
compensation.



NOTE: STOCK OPTIONS ARE EXERCISABLE AT ANY TIME DURING YOUR EMPLOYMENT AND FOR A
TERM OF TWELVE MONTHS FOLLOWING THE CONCLUSION OF YOUR EMPLOYMENT WITH COMPANY.


NOTE: THE ISSUANCE OF RESTRICTED STOCK IS SUBJECT TO INCOME TAX AT YOUR ORDINARY
TAX RATE.  RESTRICTED STOCK MUST BE HELD FOR A TERM OF SIX MONTHS BEFORE IT CAN
BE REGISTERED FOR SALE.


2.  
Issuance. Company shall issue any stock options or restricted stock due to
Employee pursuant to this Equity Incentive Program on the last day of each
calendar month.



3.  
Stock Option Terms.  If Employee elects to receive stock options, the following
terms shall apply:

 
 
1 of 2

--------------------------------------------------------------------------------

 


a.  
Vesting.  All stock options issued pursuant to this Equity Incentive Program
shall vest immediately upon issuance.



b.  
Exercise Price.  All stock options issued pursuant to this Equity Incentive
Program shall have an exercise price of $0.24.



c.  
Term.  All stock options issued pursuant to this Equity Incentive Program shall
expire on the tenth anniversary of their date of issuance.



d.  
Cashless Exercise.  All stock options issued pursuant to this Equity Incentive
Program shall have a cashless exercise option.



4.  
Restricted Stock Terms. If Employee elects to receive restricted stock, the
following terms apply:



a.  
Stock Basis.  All restricted stock issued pursuant to this Equity Incentive
Program shall have a stock basis of $0.24 per share.



5.  
Quarterly Profitability Assessment.  At the end of the calendar quarter, Company
will calculate its profitability using an adjusted EBITDA (earnings before
interest, taxes, depreciation, and amortization) standard. If Company is
profitable, it shall proportionally distribute salary back to all employees
participating in this program in exchange for equity granted.



6.  
Program Duration.  This Equity Incentive Program will remain in effect until (i)
June 30, 2015, or (ii) termination of the employment relationship between
Company and Employee, whichever occurs first (the “Program Duration”).



7.  
Program Participation. Employee hereby agrees to participate in this Equity
Incentive Program and to forego $________________ in compensation each month in
exchange for _________ for the Program Duration.

 
THE PARTIES HAVE AGREED TO THIS EQUITY INCENTIVE PROGRAM AS OF THE EFFECTIVE
DATE.


[EMPLOYEE NAME]


_________________________




GLYECO, INC.


By: _________________________
Name:  Alicia Williams Young
Title:     CFO
 
 
2 of 2

--------------------------------------------------------------------------------

 